UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2015 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/ Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative October 29, 2015 (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2-MONTH PERIOD ENDED IN THIS DATE (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2-MONTH PERIOD ENDED IN THIS DATE CONTENTS Condensed Interim Consolidated Statement of Financial Position Condensed Interim Consolidated Income Statement Condensed Interim Consolidated Statement of Comprehensive Income Condensed Interim Consolidated Statement of Shareholders’ Equity Condensed Interim Consolidated Statement of Cash Flows Notes to the Condensed Interim Consolidated Financial Statements S/. New Peruvian Sol US$ United States dollar (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS LIABILITIES AND EQUITY At At December 31, September 30, December 31, September 30, Note Note Current assets Current liabilities Cash and cash equivalents Borrowings 12 Financial asset at fair value through profit or loss Bonds 13 - Trade accounts receivables Trade accounts payable Unbilled work in progress Accounts payable to related parties 9 Accounts receivable from related parties 9 Current income tax Other accounts receivable Other accounts payable Inventories Provisions 14 Prepaid expenses Total current liabilities Non-current assets classified as held for sale Total current assets Non-current liabilities Borrowings 12 Non-current assets Long-term bonds 13 - Long-term trade accounts receivable Long-term trade accounts payable - Long-term unbilled work in progress Other long-term accounts payable Prepaid expenses Provisions 14 Other long-term accounts receivable Derivative financial instruments Available-for-sale financial assets 8 Deferred income tax liability Investments in associates and joint ventures 10 Total non-current liabilities Investment property Total liabilities Property, plant and equipment 11 Intangible assets 11 Equity Deferred income tax asset Capital 15 Total non-current assets Legal reserve Optional reserve - Share Premium Other reserves ) ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity Total assets Total liabilities and equity The accompanying notes on pages 8 to 25 are an integral part of the consolidated financial statements. - 2 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENT For the nine-month period ended September 30, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) Cost of services provided ) ) Cost of real estate and goods sold ) ) 16 ) ) Gross profit Administrative expenses 16 ) ) Other income and expenses Operating profit Financial expenses ) ) Financial income Share of the profit or loss in associates and joint ventures under the equity method of accounting Profit before income tax Income tax 17 ) ) Profit for the year Profit attributable to: Owners of the Company Non-controlling interest Earnings per share from continuing operations attributable to owners of the Company during the year The accompanying notes on pages 8 to 25 are an integral part of the consolidated financial statements. - 3 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the nine-month period ended September 30, Note Profit for the year Other comprehensive income: Items that will not be reclassified to profit or loss Remeasurement of actuarial gains and losses, net of tax ) ) Items that may be subsequentlyreclassified to profit or loss Cash flow hedge, net of tax Foreign currency translation adjustment, net of tax ) ) Change in value of available-for-sale financial assets, net of tax 8 - Exchange difference from net investment in a foreign operation, net of tax - ) ) ) Other comprenhensive income for the year, net of tax ) ) Total comprehensive income for the year ) Comprehensive income attributable to: Owners ofthe Company ) Non-controlling interest ) The accompanying notes on pages 8 to 25 are an integral part of the consolidated financial statements. - 4 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD OF THE NINE MONTHS ENDED SEPTEMBER 30, 2 Attributable to the controlling interests of the Company Number Premium Other of shares Legal Optional for issuance reserves Retained Non-controlling In thousands Capital reserve reserve of shares earnings Total interest Total In thousands Balances as of January 1, 2014 - Profit for the year - Cash flow hedge - 24 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Comprehensive income of the year - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - ) - - ) ) ) - Returns additional capital from non-controlling interests - ) ) Total transactions with shareholders - - - ) - ) Balances as of September 30, 2014 - ) Balances as of January 1, 2015 - ) Profit for the year - Cash flow hedge - 5 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - Exchange difference from net investment in a foreign operation - ) - ) ) ) Comprehensive income of the year - ) ) ) Transactions with shareholders: - Transfer to Optionalreserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - ) - - ) ) ) - Sale to non-controlling interest - Total transactions with shareholders - - - ) - ) ) ) Balances as of September 30, 2015 ) The accompanying notes on pages 8 to 25 are an integral part of the consolidated financial statements. - 5 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the nine-month period ended September 30, Note OPERATING ACTIVITIES Profit before income tax Adjustments toprofit not affecting cash flows from operating activities: Depreciation 11 Amortization of other assets 11 Impairment of inventories 16 - Impairment of accounts receivable 16 - Impairment of property, plant and equipment 16 - 14 Reversal of impairment of inventories - ) Profit on fair value of financial asset at fair value through profit or loss - ) Other Provisions 14 Interest - Foreign exchange loss on loans - Adjustments to PPA of loans - ) Share of the profit and loss in associates under the equity method of accounting 10 ) ) Reversal of provisions 14 ) ) Lower of fixed and intangible assets - Profit on sale of property, plant and equipment ) ) Loss on financial asset at fair value through profit or loss - Foreign exchange gains on investing activities ) - Foreign exchange gains on operating activities ) - Net variations in assets and liabilities: Decrease in trade accounts receivable ) ) Increase (decrease) in other accounts receivable ) ) Decrease in other accounts receivable from related parties ) Decrease in inventories ) ) Increase (decrease) in pre-paid expenses and other assets ) ) Increase in trade accounts payable Increase (decrease) in other accounts payable ) Increase (decrease) in other accounts payable to related parties ) Decrease in other provisions ) ) Payments related to Norvial Concession ) ) Payment of income tax ) ) Net cash provided by (applied to) operating activities ) ) INVESTING ACTIVITIES Sale of property, plant and equipment Sale of financial asset at fair value through profit or loss - Dividends received 10 Payment for purchase of investments properties ) ) Payments for intangible purchase ) ) Payments for purchase and contributions on investment in associate and joint ventures ) ) Direct cash outflow from acquisition of subsidiaries ) - Payments for property, plant and equipment purchase ) ) Net cash applied to investing activities ) ) FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Payment for transaction costs by issuing bonds - ) Interest payment ) ) Dividends paid to owners of the parent ) ) Dividends paid to non-controlling interest ) ) Cash received from non-controlling shareholders Acquisition or sale of interest in a subsidiary of non-controlling shareholders ) Net cash (applied to) provided by financing activities Net increase (net decrease) in cash ) ) Cash decrease in deconsolidation - Exchange gains on cash and cash equivalents - Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year NON-CASH TRANSACTIONS: Acquisition of assets through finance leases The accompanying notes on pages 8 to 25 are an integral part of the consolidated financial statements. - 6 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2(UNAUDITED), AND AT DECEMBER 31, 2014 (AUDITED) 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of September 30, 2015 have been prepared and authorized for issuance by the Chief Financial Officer on October 29, 2015. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the period ended September 30, 2015 have been prepared in accordance with (IAS 34) “Interim financial reporting”. The condensed interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2014, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2014. 4 FINANCIAL RISK MANAGEMENT 4.1 Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2014.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1 Market risk – Compared to year end, no new material market risk hedging arrangements have occurred. - 7 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 4.1.2Credit risk – Compared to year end, the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk - Compared with the previous year, there was significant variation in the cash flow of undiscounted contractual due to the issuance of bonds by the subsidiries GyM Ferrovías and Norvial. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 From 1 to From 2 to Over year 2 years 5 years 5 years Total At December 31, 2014 Other financial liabilities (except finance leases) - Finance leases Trade payables - - Payables to related parties - - - Other payables - - Other non-financial liabilities - - - At September 30, 2015 Other financial liabilities (except finance leases) - Finance leases Bonds payable Trade payables - - Payables to related parties - - - Other payables Other non-financial liabilities - - - 4.2 Capital management - The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. As of December 31, 2014 and September 30, 2015, due to the fact that the Company has acquired significant borrowings, the Company’s strategy was to maintain a gearing ratio between 0.03 and 1.00. December 31, September 30, Total borrowing and bonds Less: Cash and cash equivalents ) ) Net debt Total equity Total capital Gearing ratio - 8 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 4.3Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established. - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). - Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The fair value of the investment held in Transportadora de Gas del Perú S.A. (TGP) classified asavailable-for-sale financial asset was based on unobservable inputs in the market; the Group calculated its fair value based on its discounted cash flows as of the financial statement date. The information used to determine the fair value of this investment corresponds to Level 3 (Note 8). Financial assets classified as at fair value through profit or loss corresponds to investments in mutual funds and bonds. Their fair value has been determined with observable information of Level 2. Other financial instruments measured at fair value correspond to the interest rate swaps signed by subsidiary GMP S.A., by which a variable-interest instrument is changed to a fixed interest rate (cash flow hedge). The information used for determining the fair value of these instruments are Level 2 and has been determined based on the present value of discounted future cash flows applied to the interest-rate change projections of Citibank N.A. The carrying amounts of cash and cash equivalents correspond to their fair values. The Company considers that the carrying amount of trade accounts receivable and payable is similar to their fair values. The fair value of financial liabilities, disclosed in Note 12-b), has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Company for similar financial instruments (Level 2). 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Preparation of the condensed interim consolidated financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year endedDecember 31, 2014. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the period. - 9 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 7 SEGMENT REPORTING Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. - 10 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services Operations Eliminations Consolidated As of December 31, 2014 Assets.- Cash and cash equivalents - Financial asset at fair value through profit or loss - Trade accounts receivables - 34 - Unbilled work in progress - Accounts receivable from related parties - - ) Other accounts receivable Inventories - - ) Prepaid expenses - Non-current assets classified as held for sale - Total current assets ) Long-term trade accounts receivable - Long-term unbilled work in progress - Long-term trade accounts receivable from related parties - ) - Prepaid expenses - Other long-term accounts receivable - Available-for-sale financial assets - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - 9 Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Trade accounts payable - Accounts payable to related parties ) Current income tax 32 6 - Other accounts payable - - Provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - Provisions - Derivative financial instruments - Deferred income tax liability - - - Total non-current liabilities ) Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest - ) Total liabilities and equity ) - 11 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services Operations Eliminations Consolidated As of September 30, 2015 Assets.- Cash and cash equivalents - Financial asset at fair value through profit or loss - Trade accounts receivables - - - Unbilled work in progress - Accounts receivable from related parties 63 - ) Other accounts receivable 3 Inventories - - ) Prepaid expenses - Non-current assets classified as held for sale - Total current assets ) ) Long-term trade accounts receivable - Long-term unbilled work in progress - Long-term trade accounts receivable from related parties - ) - Prepaid expenses - Other long-term accounts receivable - Available-for-sale financial assets - 2 (2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - - Total non-current assets ) Total assets ) Liabilities.- Borrowings - Bonds - Trade accounts payable - Accounts payable to related parties ) Current income tax - 35 8 - Other accounts payable 65 - Provisions - Total current liabilities ) Borrowings - Long-term bonds - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - - Provisions - Derivative financial instruments - Deferred income tax liability 85 - Total non-current liabilities ) Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest - ) Total liabilities and equity ) - 12 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services operations Eliminations Consolidated For the nine-month period ended September 30, 2014 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) 94 23 - ) ) Profit before interests and taxes ) Financial expenses ) Financial income 58 12 93 ) Share of the profit or loss in associates and joint ventures under the equity method of accounting ) - - - ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Owners of the Company ) ) Non-controlling interest - ) ) ) Net profit for the period ) ) - 13 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services operations Eliminations Consolidated For the nine-month period ended September 30, 2015 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) - - - ) Profit before interests and taxes ) Financial expenses ) Financial income ) Share of the profit or loss in associates and joint ventures under the equity method of accounting - - - ) ) Profit before income tax ) Income tax ) Net profit for the period ) Profit attributable to: Owners of the Company ) Non-controlling interest - ) ) Net profit for the period ) - 14 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED No major changes occurred in total assets as compared to the amount stated in the year-end financial statements. There are no differences as compared to the year-end financial statements based on segmentation or measurement of financial performance by segment. 8 AVAILABLE-FOR-SALE FINANCIAL ASSETS This account comprises the investment held by the Company, directly and indirectly, in Transportadora de Gas del Perú S.A. (TGP), a Peruvian entity engaged in providing gas transportation services. In December 2013, the Group acquired from one of the TGP’s shareholders, Pluspetrol Resources Corporation (hereinafter Pluspetrol), an additional 1.04% interest in TGP paying a consideration of US$20 million (equivalent to S/.56.1 million) obtaining a total interest of 1.64% at December 31, 2013.At December 31, 2013, the fair value of the Group´s interest in TGP equals S/.88.3 million, based on the price paid in one recent arm's length transaction which occurred in December 2013 among knowledgeable willing parties. The fluctuation in the fair value of this investment in 2013 amounts to S/.19.1 million, net of its income tax effect amounting to for S/.8.2 million. The net amount has been recognized in the statement of other comprehensive income. Together with the acquisition of the 1.04% interest, the Company acquired from Pluspetrol on behalf of the Canada Pension Plan Investment Board (CPPIB) an additional indirect interest of 11.34% in TGP. The investment for US$217 million was funded entirely by CPPIB. The risk and rewards of the entire investment are assumed by CPPIB. Given the features of the transaction, it has been treated as an off-balance-sheet transaction because, in substance, the Company is acting as an agent to CPPIB. Therefore, the Company did not recognized either the investment in TGP nor any obligation to CPPIB. This acquisition is part of an investment agreement entered into with CPPIB, whereby both parties commit themselves to initiate and develop projects in the oil and gas industry. On December 27, 2013 the Company announced its intention to transfer the previously acquired interest of 11.34% in TGP to CPPIB (10.43%) and to Corporación Financiera de Inversiones – CFI (0.91%), if none of the existing TGP shareholders exercise their first option of share acquisition rights. On February 27, 2014, the Company transferred the shares to the above indicated entities, retaining in TGP an interest equivalent to 1.64%, for this transaction the Group obtained a commission fee of S/.7.5 million which is included in ‘other income and expenses’. At December 31, 2014, the fair value of the Group´s interest in TGP equals S/.93.14 million based on the discounted cash flow method. The information used in the calculation is as follows: - Discounted cash flows from operating activities of TGP net of cash flows from investment activities (CAPEX). - Cash flows were estimated for a 30 year term. - The discount rate used is 8% corresponding to the Company’s WACC. - The interest of the Company in TGP is 1.64% as of December 31, 2014 The fluctuation in the fair value of this investment in 2014 amounts to S/.3.56 million, net of its income tax effect amounting toS/.1.25 million, plus the adjustment for changes in rate of income tax amounting to S/.1.09 million, which has been recognized in the statement of other comprehensive income. At September 30, 2015, no major changes, except for adjustment of exchange difference for S/.5.4 million, net of the effect on income tax up to S/.2 million, which has been recognized in the statement of other comprehensive income. - 15 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 9 TRANSACTIONS WITH RELATED PARTIES a)Transactions with related parties - Major transactions between the Company and its related parties are summarized as follows: From the period ended September 30, Revenue from sale of goods and services: - Associates - Joint operations Inter-company services were agreed upon under market terms as if they had been agreed to with third parties. b)Balances of transactions with related parties - 16 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED At December 31, At September 30, Receivable Payable Receivable Payable Consorcio GyM Conciviles - - Consorcio Peruano de Conservación - - Consorcio Tren Electrico - - - Consorcio Terminales - - - Consorcio Rio Urubamba Consorcio Sistemas SEC - - - Consorcio La Gloria Consorcio Constructor Alto Cayma - - Consorcio JV Panamá - - Consorcio Lima - - - Consorcio Norte Pachacutec Consorcio Huacho Pativilca - - Consorcio Rio Pallca Consorcio Constructor Chavimochic Consorcio Alto Cayma - - Consorcio Construcciones y Montajes - Consorcio Vial Quinua - Bechtel Vial y Vives Servicios Complementarios Ltda. 96 - Ingenieria y Construccion Becthek Vial y Vives OGP1 Ltda. - - - Consorcio Atocongo - - - Consorcio Ingenieria y Construcción Bechtel - - - Consorcio Rio Mantaro - - - Consorcio EIM ISA - - Ingeniería y Construcción Sigdo Koppers-Vial - - Consorcio Lima Actividades Comerciales - - - Consorcio Huacho-Pativilca - - - Terminales del Perú - - - Constructora INCOLUR-DSD Limitada - - - Other minor Other related parties: Ferrovias Argentina - - Besco - - - Accounts receivable and payable are of current maturity and have no specific guarantees. Accounts receivable from related parties mainly arise from sales transactions for goods and services with a maturity period of 60 days. These balances are non-interest-bearing because they have short-term maturities and do not require a provision for impairment. Accounts payable to related parties mainly arise from transactions to provide services of engineering, construction, maintenance and others and have a maturity period of 60 days. Such accounts are not interest bearing because they are short-term. - 17 - All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 10 INVESTMENTS IN ASSOCIATES AND JOINT VENTURES As of September 30, 2015, associates in which the Group has significant influence are substantially the same as those existing as of December 31, 2014. The movement of our investments in associates for the period ended September 30, 2014 and September 30, 2015 is as follows: Beginning balance Acquisition and/or contributions received Share of the profit and loss in associates under the equity method of accounting Dividends received ) ) Other ) ) Ending balance For the operation of the concession the Company, Constructora Norberto Odebrecht S.A. and Odebrecht Partipacoes e Investimentos S.A. have formed Concesionaria Chavimochic S.A.C. in which the Company has 26.5% interest. As of March 14, 2014 the Company has issued S/.13.3 million equity. Additionally in 2014, the Company acquired Panorama Plaza de Negocios with a contribution of S/.28 million, it corresponds to a participation as 35%. The main active is a land located in the district of Santiago de Surco, which is developing the real estate project consisting of a commercial area and two office towers of 17 floors. In August 2015, the Company and Sistemas y Redes Limitada shareholders signed the Pact Adexus SA, and on that date the issue of 23,571 new shares by Adexus and payments made by the Company in full thereof new shares.With this, the Company has 44% interest with a contribution of S/.44.1 million. Also in August 2015, as part of a private placement, the Company through its indirect subsidiary Stracon GyM SA has signed the 19.94% of shares of Red Eagle Mining Corporation for an amount of US$7 million (equivalent to S/.22.3 million). Additionally, held a mining services contract for US$155 million to develop and operate for eight years the San Ramon mine (Colombia) owned by the company Red Eagle Mining Corporation. 11 PROPERTY, PLANT AND EQUIPMENT AND INTANGIBLE ASSETS For the period ended September 30,2014 and 2015, the movement in property, plant and equipment and intangible assets accounts was as follows: - 18 - All amounts are expressed in thousands of S/. unless otherwise stated)
